Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered October 3, 1996, convicting him of attempted assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling did not constitute an improvident exercise of discretion (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The mere fact that a defendant had committed crimes similar to the one charged did not automatically warrant precluding the prosecutor from using evidence of such crimes for impeachment purposes (see, People v Mattiace, supra; People v Pavao, supra; People v McClam, 225 AD2d 799).
The defendant’s remaining contentions are either without *626merit or do not warrant reversal. S. Miller, J. P., Florio, Mc-Ginity and Luciano, JJ., concur.